DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the adjusting device in claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as "means", "said," and "comprises" should be avoided.
The abstract of the disclosure is objected to because of the use of legal phraseology (note the word "comprises" in lines 3-4).  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. For example only:
With respect to claim 1: the claim language is confusing since it is not clear what the applicant intend to claim. For example, in claim 1 line 2, the phrase “consist of" implies that the claim is a “close ended” type (the exclusion of any other element). However, in the body of the claim and the in depended claims alternative terms have been used (note the word “comprising” in lines 4-5). This would indicate that perhaps the applicant’s intention is to use the transitional phrase "comprising" to maintain the "open-end" claims therein. However clarification of the scope of the claims is required in response to this office action. 
Claim 1 is indefinite since all that the applicant considers to be encompassed by the phrases “at least one screening element can be arranged” in line 6 and “wherein the screening device during intended use at least partly encloses” in line 7 cannot be determined.
With respect to claim 4, alternative terms such as “the cylindrical body is formed as an elastomer spring element, whose outer diameter corresponds to the inner diameter and/or the core diameter of the compression spring and/or the cylindrical body extends across only a portion of the internal spring distance or across the entire internal spring distance of the compression spring, in particular that the cylindrical body acts as an end position limit and/or end position buffer for the compression spring” fail 
In claim 5, regarding “preferably” in line 3, a broad range or limitation followed by linking terms (e.g., preferably, maybe, for instance, especially, in particular) and a narrow range or limitation within the broad range or limitation is considered indefinite since the resulting claim does not clearly set forth the meets and bounds of the patent protection desired. This terminology is repeated throughout the claims.
Regarding claim 7, the phrase "e.g, for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
In claim 15, regarding “in particular)” in line 4, a broad range or limitation followed by linking terms (e.g., preferably, maybe, for instance, especially, in particular) and a narrow range or limitation within the broad range or limitation is considered indefinite since the resulting claim does not clearly set forth the meets and bounds of the patent protection desired.
Several expressions recited in the claims lack sufficient antecedent bases. For example only, the phrases "the core" in line 3 of claim 2 lack proper antecedent basis. In another example only, the phrase “the elastic material” in line 2 of claim 3 also lacks proper antecedent basis. In yet another example only, the phrase “the internal spring” in line 5 of claim 4 lacks proper antecedent basis. In a fourth example only, note the expression “the material” in claim 5. These expressions make it difficult to determine what is or not in the claims. Accordingly the applicant is requested to review all of the claims for the purpose of making corrections wherever appropriate but not specifically pointed to, in order to provide appropriate antecedents and to ensure consistency in the numbers of specific elements recited in the claims.
Indication of allowability of some of the claims is being withheld subject to the 35USC 112 rejection set forth above. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1-2, 4, 7 and 14-15 are rejected as best understood under 35 U.S.C. 102(a)(1) as being anticipated by DE 202015003527, hereinafter, DE’527.
DE’527 discloses in Figs. 1-3c, a crushing device (see claim 1) comprising a comb system (figure 3a), wherein the crushing device include at least one crushing roller (1) which is rotatably mounted in a machine frame (claim 1) and has at least one crushing tool (2) arranged thereon, at least one counter blade (3) which cooperates with the crushing tool (2), wherein the comb system (figure 3a) comprises at least one main comb (I, figure 3) on which the at least one counter blade (3) is arranged and on which at least one sieve element (41) is arranged as a component of a sieve device (4), the sieve device (4), when used as intended, at least partially surrounding (figure 1) the comminuting roller (I), the screening element (41) being resiliency mounted by means of 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over DE’527.
The limitations of these claims would have been obvious modifications by one skilled in the art once the basic apparatus was known as in DE’527. Providing a locking piece to secure the screening element if not inherent (the screening element is connected/secured) or the type of the spring would have been well within the scope of one skilled in the art and of no patentable merit especially since the applicant has not disclosed that these limitations solves any stated problem or is for any particular purpose. Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of DE’527, because the changes does not appear to provide any unexpected result.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All the cited references show a crusher with movable screen.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYE FRANCIS whose telephone number is (571)272-4423.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelly self can be reached on 5712724520.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAYE FRANCIS/           Primary Examiner, Art Unit 3725